OPINION — AG — ** MOTOR VEHICLES — IMPOUNDED — CRIMINAL PROSECUTION ** QUESTION: IS IT NECESSARY FOR THE GARAGE, TRIALER PARK OR LOT OWNERS TO REPORT THESE IMPOUNDED (VEHICLE IN HIS POSSESSION OVER THIRTY DAYS) VEHICLES WITH OTHER VEHICLES LEFT ON THEIR LOST FOR MORE THAN THIRTY(30) DAYS, AND FURTHER IF THEIR FAILURE TO DO SO WOULD SUBMIT THEM TO CRIMINAL PROSECUTION UNDER THE PENALTY PROVIDED IN HOUSE BILL NO. 1201 ? — AFFIRMATIVE (CUSTODY OF IMPOUNDED VEHICLES) CITE: 47 Ohio St. 23 [47-23](A) (J. H. JOHNSON)